Corrected Notice of Allowance

Claims 1-3, 6-11, 13, 14, 16 and 17 are allowed in light of the amendment filed on 04/01/2020.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed on 04/02/2020 and 07/27/2021 complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A method of operating a system at a wind turbine including a wind turbine blade with, a surface, the method including the following steps:  
- providing an unmanned robot including, a base and an arm extending from the base, the arm having a remote end configured for movement of the remote end relative to the base; 
- providing a spreader tool attached to the remote end of the arm and configured for spreading viscous material on the surface of a curved section of the wind turbine blade, the spreader tool including a bendable spreader wing and a bending mechanism having an actuator configured and arranged for deforming the spreader wing into a variable curved structure and adjusting the bending curve of the spreader wing to the curvature of the curved section; 
- locating the robot at the curved section; 
- providing viscous material onto the curved section; 
- orienting the spreader tool relative to the curved section by the arm, - adjusting the spreader wing to the curvature of the curved section by the actuator; 
- moving the spreader tool along the curved section by the arm, dragging the viscous material along the curved section, and spreading the viscous material on the curved section. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/McDieunel Marc/
Primary Art Unit 3664B